Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Serbin (Reg. No. 43,912) on 7/12/22.

The application has been amended as follows: 
1. 	A rotary vane internal combustion engine comprising: 
a first flywheel assembly rigidly connected to a shaft and comprising a first damper; 
a second flywheel assembly rigidly connected to the shaft and comprising a second damper; 
a cylindrical housing; 
a rotor assembly located in the cylindrical housing and comprising 
(a) a pair of side-by-side rotors, wherein a first rotor of the pair of side-by-side rotors includes [[an ]]at least two radial vanes, the at least two radial vanes of the first rotor extending over a second rotor of the pair of side-by-side rotors, and wherein the second rotor includes [[an ]]at least two radial vanes, the at least two radial vanes of the second rotor extending over the first rotor; and 
(b) a pair of side-flanges, wherein a first side-flange of the pair of side-flanges is rigidly attached to the second rotor and closes off at least a part of a first side of the rotor assembly and wherein a second side-flange of the pair of side-flanges is rigidly attached to the first rotor and closes off at least a part of a second side of the  assembly; 
wherein the pair of side-by-side rotors and the pair of side-flanges form [[an ]]at least one set of four radially spaced chambers[[,]]; and 
wherein the at least one set of four radially spaced chambers cooperates with the cylindrical housing to form a corresponding at least one set of four radially spaced engine-compartments; wherein each of the side-by-side rotors of the pair of side-by-side rotors alternately engages with the shaft by a corresponding one-way overrunning clutch of a pair of one-way overrunning clutches to rotate the shaft in a forward direction; 32Attorney Docket. No. 1571.0001 
wherein, during  by the first rotor, the second damper couples to the second rotor for a time period comprising a first momentary duration and a first subsequent duration, such that (i) during the first momentary duration the second damper counters a deceleration of a forward rotation of the second rotor and (ii) during the first subsequent duration the second flywheel assembly forces the second rotor to continue rotating in the forward direction; and 
wherein, during  by the second rotor, the first damper couples to the first rotor for a time period comprising a second momentary duration and a second subsequent duration, such that (i) during the second momentary duration the first damper counters a deceleration of a forward rotation of the first rotor and (ii) during the second subsequent duration the first flywheel assembly forces the first rotor to continue rotating in the forward direction.  

2. 	The rotary vane internal combustion engine of claim 1, wherein the first rotor and the second rotor

4. 	The rotary vane internal combustion engine of claim I, further comprising a first cylindrical seal positioned between each of an upper surface of each respective radial vanean upper surface of each respective radial vane of the at least two radial vanes of the second rotor, and an inner surface of the cylindrical housing; 33Attorney Docket. No. 1571.0001 
a second cylindrical seal positioned between a lower surface of each respective radial vane of the at least two radial vanes of the first rotor and a radial surface of the second rotor; 
a third cylindrical seal positioned between a lower surface of each respective radial vane of the at least two radial vanes of the second rotor and a radial surface of the first rotor; 
a first conical seal positioned between each of a first side surface of each respective radial vanea first side surface of each respective radial vane of the at least two radial vanes of the second rotor, and an inner surface of the first flange; and 
a second conical seal positioned between each of a second side surface of each respective radial vanea second side surface of each respective radial vane of the at least two radial vanes of the second rotor, and an inner surface of the second flange.

6. 	The rotary vane internal combustion engine of claim 1, 
wherein the cylindrical housing comprises [[an ]]at least one set of four radially distributed segments comprising an ignition segment (Ss), a compression segment (Cs), an intake segment (Is), and an exhaust segment (Es); 
wherein the intake segment includes a fuel-mixture supply port; wherein the exhaust segment includes a gas-exhaust port; 
wherein the ignition segment is coupled to a first fuel-mixture inlet valve, the ignition segment comprises a spark plug for igniting a fuel mixture in an engine-chamber having the ignition segment; 34Attorney Docket. No. 1571.0001 
wherein the compression segment is coupled to a second fuel-mixture inlet valve; 
wherein, during an engine start operation, the first fuel-mixture inlet valve and the second fuel-mixture inlet valve segment and the compression segment


7. 	The rotary vane internal combustion engine of claim 1, wherein damper counters the deceleration of the forward rotation of the first rotor by absorbing a deceleration energy of the first rotor, and the second damperthe deceleration of [[a]]the forward rotation of the  of the second rotor.  


8. The rotary vane internal combustion engine of claim [[1]]7, wherein, during the first subsequent duration, the second damper uses at least a portion of the absorbed deceleration energy of the second rotor to accelerate rotation of the second rotor in the forward direction; and wherein, during the second subsequent duration, the first damper uses at least a portion of the absorbed deceleration energy of the first rotor to accelerate rotation of the first rotor in the forward direction.

9. 	The rotary vane internal combustion engine of claim 1, wherein an energy-absorption characteristic of each of the first damper and the second damper

10. 	The rotary vane internal combustion engine of claim 1, wherein the first damper comprises a first spring, and the second damper comprises a second spring.

12. 	The rotary vane internal combustion engine of claim 1, further comprising a first adapter coupling the first rotor to (i) the engaging with the first rotor and (ii) the first flywheel assembly; and a second adapter coupling the second rotor to (i) the engaging with the second rotor and (ii) the second flywheel assembly.  

Claims 13-20 cancelled.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Picavet (U.S. 4,373,879) is considered the closest prior art.  
Picavet discloses a rotary vane internal combustion engine (Fig. 1) comprising: 
a first assembly (21a, 19a, 17a) rigidly connected to a shaft (13)(see Fig. 1 - element 21a is shown rigidly connected to element 13 as described in Col. 2, Lines 43-45) and comprising a first damper (17a); 
a second assembly (21b, 19b, 17b) rigidly connected to the shaft (13)(see Fig. 1 - elements 17b/19b are shown connected to element 13 through element 21b)(see Fig. 1 - element 21b is shown rigidly connected to element 13 as described in Col. 2, Lines 43-45) and comprising a second damper (17b); 
a cylindrical housing (1); 
a rotor assembly (3a, 3b (see Figs. 1-2 and Col. 2, Lines 33-39)) located in the cylindrical housing and comprising 
(a) a pair of side-by-side rotors (3a, 3b), wherein a first rotor (3a) of the pair of side-by-side rotors includes an at least two radial vanes (5a, 5a’), the at least two radial vanes of the first rotor extending over a second rotor (3b) of the pair of side-by-side rotors (see Fig. 1 at elements 1, 3a, and 3b, and Figs. 3a-3d), and wherein the second rotor (3b) includes an at least two radial vanes (5b, 5b’), the at least two radial vanes of the second rotor extending over the first rotor (see Fig. 1 at elements 1, 3a, and 3b, and Figs. 3a-3d); and 
wherein the pair of side-by-side rotors (3a, 3b) form an at least one set of four radially spaced chambers (see Figs. 3a-3d at elements I, E, P, C), and 
wherein the at least one set of four radially spaced chambers cooperates with the cylindrical housing to form a corresponding at least one set of four radially spaced engine-compartments (see Figs. 1 and 3a-3d); wherein each of the pair of side-by-side rotors (3a, 3b) alternately engages with the shaft (13) by a corresponding one-way overrunning clutch (15a to element 3a, 15b to element 3b) of a pair of one-way overrunning clutches (15a, 15b) to rotate the shaft in a forward direction (see Fig. 1 and Col. 3, Line 29 - Col. 4, Line 38 - “…Rotor 3b and its respective rotor portions is, on the other hand, prevented from rotating in the opposite direction through spring clutch 15b, so that it remains stationary while rotor 3a is rotating. The stationary rotor 3b, therefore, acts as a back stop to the pressure produced at firing so that rotor 3a is driven forwardly… However, rotor 3a and its rotor portions 5a' and 5a are prevented from reversing by means of spring clutch 15a, so that rotor 3a now becomes stationary, while rotor 3b moves through its combustion cycle. As the two rotor shafts rotate in sequence with one another, there is alternating drive applied to torque receiving shaft 13 common to both of the rotors…”). 
Claims 1-12 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference
Additionally, the prior art of record does not teach the first assembly being a first flywheel assembly, nor the second assembly being a second flywheel assembly, nor “a pair of side-flanges, wherein a first side-flange of the pair of side-flanges is rigidly attached to the second rotor and closes off at least a part of a first side of the rotor assembly and wherein a second side-flange of the pair of side-flanges is rigidly attached to the first rotor and closes off at least a part of a second side of the rotor assembly” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-12.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOREN C EDWARDS/
Primary Examiner, Art Unit 3746                                                                                                                                                                                             7/13/22